EXHIBIT 12.01 PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Thousands of Dollars, except ratio) Pro Forma Six Months Ended June 30, Six Months Ended June 30, Pro Forma Year Ended Dec. 31, Year Ended Dec. 31 Earnings, as defined: Pretax income from operations $ Add: Fixed charges Total earnings, as defined $ Fixed charges, as defined: Interest charges $ Interest charges on life insurance policy borrowings Interest component of leases Total fixed charges, as defined $ Ratio of earnings to fixed charges
